Citation Nr: 0604066	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for mitral valve regurgitation, aortic valve 
disorders and mitral murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO), which granted service connection for mitral 
valve regurgitation, aortic valve disorders and mitral 
murmur, evaluated as 10 percent disabling, effective January 
16, 2002.  The veteran appealed, contending that a higher 
rating was warranted.

For good cause shown, this case has been advanced on the 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

This case was previously before the Board in July 2005, at 
which time it was remanded for additional development to 
include a medical examination.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially complied with.  Therefore, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence shows that the veteran's 
current breathing problems are not due to his service-
connected mitral valve regurgitation, aortic valve disorders 
and mitral murmur.

3.  The medical evidence tends to indicate that the 
impairment of service-connected disability results in "very 
mild" and "trivial" impairment.

4.  There appears to be no evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray; nor 
is there evidence of congestive heart failure within the past 
year.  

5.  The medical evidence reflects that the veteran has a left 
ventricular ejection fracture of 60 to 65 percent, which is 
within the normal range.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for mitral 
valve regurgitation, aortic valve disorders and mitral 
murmur, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.20, 4.104, Diagnostic Code 7000 (2005); VAOPGCPREC 8-2000; 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, in this case the 
veteran's appeal is from the initial grant of service 
connection for mitral valve regurgitation, aortic valve 
disorders and mitral murmur by the May 2004 rating decision.  
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue - as is the case here - section 7105(d) requires VA 
to take proper action and issue a Statement of the Case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

The Board also notes that prior to the May 2004 rating 
decision, the RO sent correspondence to the veteran in March 
2002 which noted his claim of service connection for heart 
disease as secondary to service-connected rheumatic fever, 
addressed the requirements for a grant of secondary service 
connection, indicated what type of evidence would support 
this claim, indicated what evidence would be obtained and/or 
requested by VA, indicated that the veteran should identify 
any relevant evidence, and also indicated that he could 
obtain and submit any such evidence himself.  Subsequent 
correspondence to the veteran in July 2005 noted his claim 
for a higher initial rating, indicated what development had 
been completed, and that he would soon be scheduled for an 
examination in conjunction with this case.  Further, he has 
been provided a copy of the appealed rating decision, the 
September 2004 SOC, as well as Supplemental SOCs (SSOCs) from 
later in September 2004 and October 2005, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, both the SOC 
and the October 2005 SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Moreover, 
neither the veteran nor his representative have contended 
that he has not received sufficient notification in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005) (error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  The veteran was also provided 
with an examination in September 2005, which the Board finds 
is adequate for rating purposes.  He has indicated that he 
does not want a Board hearing in conjunction with this 
appeal.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the SOC and SSOCs which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
his spouse, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Here, the veteran's service-connected disability has been 
rated as analogous to the criteria for valvular heart disease 
found at 38 C.F.R. § 4.104, Diagnostic Code 7000.  See 38 
C.F.R. § 4.20 (When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.).

Valvular heart disease is rated at 10 percent when workload 
of greater than 7 METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope; or 
continuous medication is required.  A 30 percent evaluation 
is warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
rating of 60 percent requires more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  Note 2, 38 C.F.R. 
§ 4.104.

The Board acknowledges that the competent medical evidence 
reflects treatment for heart problems.  However, this 
evidence also contains diagnoses of both the service-
connected disability and nonservice-connected heart problems 
including coronary artery disease.  More importantly, the 
Board noted in the July 2005 that although there were VA 
cardiac treatment records dated as recently as August 2004, 
they did not contain all of the information necessary to rate 
the veteran's service-connected disability.  Specifically, 
there was no indication in the record as to the veteran's 
work capacity in metabolic METS; no determination of METS, 
either by estimation or by exercise testing, had been 
conducted.  Accordingly, the Board remanded the case for an 
examination which included the necessary METS determination.  
In addition, the examiner was requested to indicate, if 
possible, what portion of the veteran's disability was caused 
by the service-connected mitral valve regurgitation, aortic 
valve disorders and mitral murmur as opposed to the 
nonservice-connected coronary artery disease.

While on remand, additional VA medical records were added to 
the file dated in 2004 and 2005.  Among other things, these 
records reflect that the veteran underwent coronary artery 
bypass grafting of three vessels in November 2004.  He 
subsequently developed pleural and pericardial effusion and 
underwent surgery for placement of a pericardial window in 
December 2004.  Records dated in January 2005 state, in part, 
that the pericardial effusion was most likely related to the 
coronary artery bypass graft. 

In accord with the Board's remand directives, the veteran was 
accorded a new VA medical examination in September 2005.  The 
examiner noted that the claims file was available and 
reviewed, that medical records were reviewed, and summarized 
relevant findings therein.  In pertinent part, the examiner 
noted the veteran November 2004 coronary artery bypass 
grafting, as well as follow-up records dated in December 
2004, and the results of a January 2005 echocardiogram.

Following evaluation of the veteran, the examiner stated that 
the echocardiogram performed after the bypass surgery and 
treatment for pericardial effusion with placement of window, 
indicated that the mitral valve regurgitation was trivial at 
that date.  Moreover, there was mild to moderate thickening 
of the mitral valve and mitral annular calcification.  Very 
mild aortic valve stenosis was reported with no significant 
aortic valve regurgitation.  Further, the ejection fraction 
was 60 to 65 percent, which the examiner stated was within 
the normal range.  No evidence was found on examination for 
episodes of acute congestive heart failure in the past year.

The examiner determined that the estimated MET level was 3 to 
4 with activities of daily living.  Further, the RO 
acknowledged that this finding corresponded to the criteria 
for a 60 percent rating under Diagnostic Code 7000, and the 
representative has contended that such a rating is warranted.  
However, based at least in part upon the findings of the 
January 2005 echocardiogram, the examiner opined that the 
veteran's shortness of breath did not appear to include his 
mitral valve regurgitation or aortic valve disease therefore.  
The examiner also stated that the complaints of right and 
left anterior chest pains were of uncertain etiology.  
Moreover, the examiner emphasized that, in summary, there was 
only very mild aortic valve stenosis and trivial mitral 
valvular regurgiation found on the most recent echocardiogram 
of January 2005.

In short, the competent medical evidence in the form of the 
July 2005 VA examiner's opinion is that the veteran's 
breathing problems, which resulted in the estimated METS 
range of 3 to 4, are not due to the service-connected 
disability.  As this opinion was based upon an examination of 
the veteran, as well as review of his claims file and 
treatment records, the Board finds that the examiner had an 
adequate foundation upon which to base this opinion.  No 
competent medical evidence is of record which specifically 
refutes this opinion.  Further, records from December 2004 
and January 2005 relate complaints of shortness of breath to 
pericardial effusion, which the medical evidence indicates 
was a consequence of the nonservice-connected coronary artery 
bypass graft.  Consequently, the Board must conclude that the 
service-connected mitral valve regurgitation, aortic valve 
disorders and mitral murmur has not resulted in the veteran's 
breathing problems (i.e., dyspnea) and/or chest pains.  
Therefore, the METS range is not for consideration in 
determining the appropriate rating for the veteran's service-
connected disability.

The Board further notes that the examiner described the 
service-connected disability as "very mild" and "trivial."  
Moreover, as already stated, the January 2005 echocardiogram 
showed that the left ventricular ejection fraction was 
estimated to be 60 to 65 percent.  Records from April and 
August 2004 also indicate an ejection fraction of 60 to 65 
percent.  These competent medical findings are against 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 7000.  A thorough review of the cardiac 
treatment records on file does not indicate any distinctive 
period(s) where the veteran otherwise met or nearly 
approximated the requisite criteria for a rating in excess of 
10 percent.  For example, there does not appear to be 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.

The Board acknowledges that when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice- connected condition, the provisions of 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In this case, however, and contrary to the assertions of the 
veteran's representative in a January 2006 statement, the 
September 2005 VA examiner did provide competent medical 
evidence distinguishing the symptomatology attributable to 
the service-connected and nonservice-connected disabilities.  
Specifically, as detailed above, the examiner indicated that 
the shortness of breath was not due to the service-connected 
disability, and that the impairment attributable to the 
service-connected disability was "very mild" and 
"trivial."  The Board reiterates that no competent medical 
evidence has been received which refutes this opinion.

The veteran's representative also contended in the January 
2006 statement that the September 2005 VA examination report 
was placed in the claims file before the additional VA 
medical records which were obtained post-remand, even though 
the Board's remand order clearly stated that they should be 
placed in the file before the examination.  Although the 
treatment records were printed before the date of the 
examination report, the representative contended that their 
anachronus placement in the file created some doubt as to 
whether the examiner reviewed them prior to creating his 
report.  Consequently, the representative contended that the 
Board's remand had not been complied with.  The Board 
disagrees, as the September 2005 VA examiner stated that the 
claims file and treatment records had been reviewed, and 
specifically identified relevant findings in December 2004 
and January 2005.  Moreover, nothing in the medical records 
added to the file since the Board's July 2005 remand 
contradicts the opinions expressed by the September 2005 VA 
examiner.  

For the reasons stated above, the Board finds that there were 
no distinctive period(s) where the severity of the veteran's 
service-connected mitral valve regurgitation, aortic valve 
disorders and mitral murmur met or nearly approximated the 
criteria necessary for an initial rating in excess of 10 
percent.  Therefore, the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application to 
include the provisions of 38 C.F.R. § 4.7.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 

In making the above determination, the Board notes that it 
took into consideration the potential applicability of higher 
"staged" ratings pursuant to Fenderson, supra, but, there 
were no distinctive period(s) were the severity of the 
service-connected mitral valve regurgitation, aortic valve 
disorders and mitral murmur met or nearly approximated the 
criteria necessary for rating in excess of 10 percent.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for mitral valve regurgitation, aortic valve 
disorders and mitral murmur is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


